***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




                                                      Electronically Filed
                                                      Supreme Court
                                                      SCWC-14-0001125
                                                      06-DEC-2017
                                                      02:28 PM
            IN THE SUPREME COURT OF THE STATE OF HAWAII

                            ---oOo---
________________________________________________________________

                       PEAK CAPITAL GROUP, LLC,
                    Respondent/Plaintiff-Appellee,

                                     vs.

            CHRISTOPHER HULL PEREZ, JENNIFER HULL PEREZ,
                  Respondents/Defendants-Appellees,

                                     and

                       LINDA WILCOX ROBINSON,
            Petitioner/Real-Party-In-Interest-Appellant,

                                     and

                         CINDY A. PEDRO,
               Respondent/Real-Party-In-Interest.
________________________________________________________________

                             SCWC-14-0001125

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-14-0001125; CIVIL NO. 09-1-2899)

                             DECEMBER 7, 2017

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.


                 OPINION OF THE COURT BY McKENNA, J.
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


                               I.   Introduction

      Self-represented litigant Linda Wilcox Robinson

(“Robinson”) seeks review of the Intermediate Court of Appeals’

(“ICA”) judgment on appeal entered pursuant to its summary

disposition order.       The ICA affirmed the Circuit Court of the

First Circuit’s1 (“circuit court”) order denying Robinson’s

motion for return of her personal possessions allegedly taken

during the execution of a writ of ejectment after the

foreclosure sale of a house in which she resided.              Peak Capital

Grp., LLC v. Perez, CAAP-14-0001125 (App. Mar. 23, 2016) (SDO).

      We construe Robinson’s certiorari application to assert

that the ICA erred by affirming the circuit court’s denial of

her motion for the following reasons:2 (1) the purchaser of the

property at foreclosure, mortgagee Peak Capital Group, LLC

(“Peak Capital”), did not give her the minimum 90-day notice to

vacate required by the federal Protecting Tenants at Foreclosure

Act of 2009 (“PTFA”); (2) Peak Capital violated her rights under

Hawaii Revised Statutes (“HRS”) Chapter 521, the Residential

Landlord-Tenant Code (“landlord-tenant code”), including the 45-

day notice to vacate required to be given to month-to-month

tenants by HRS § 521-71 (2006 & Supp. 2008); (3) the circuit

court’s refusal to order return of her possessions violated her

1
      The Honorable Bert I. Ayabe presided.
2
      Courts are to construe pro se filings liberally. See Waltrip v. TS
Enters., 140 Hawaii 226, 239, 398 P.3d 815, 828 (2016).

                                        2
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


constitutional due process rights3; and (4) the circuit court’s

refusal to return her possessions was otherwise in error.

      We hold as follows: (1) although the PTFA does not require

a residential lease to be in writing, Robinson was not entitled

to PTFA protections because she did not qualify as a “bona fide

tenant” as required by the PTFA; (2) in general, the landlord-

tenant code applies to residential leases entered into before a

lis pendens, but Robinson was not a residential tenant, and the

lis pendens made the subsequent written lease to Robinson’s non-

profit for a room/office in the property subject to the court’s

decision as to its appropriate disposition; and (3) under the

circumstances of this case, Robinson was afforded her due

process rights to notice and an opportunity to be heard at a

meaningful time and in a meaningful manner; but (4) the circuit

court should have granted Robinson’s motion for return of

possessions, when the possessions included items of no financial

value to Peak Capital but with great sentimental value to

Robinson, such as her grandparent’s ashes.




3
      Robinson also argued before the circuit court and ICA that Peak Capital
improperly foreclosed upon the property. We do not further address this
argument because she does not reassert this argument on certiorari, and the
grounds upon which she based her argument, that the mortgage could not secure
the personal debt of Christopher Perez because the property was held by the
Perezes as tenants by the entirety, is meritless. At the time the note and
mortgage were signed by Christopher Perez, he owned the property as a tenant
in severalty.


                                        3
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


                                II.   Background

A.     Loan and foreclosure

       On May 15, 1994, Christopher Hull Perez (“Perez”) and

Jennifer Hull Perez (collectively, “the Perezes”) purchased a

fee simple residence in Waialua, Hawaii (“the property”), as

tenants by the entirety.4         On October 24, 2007, Perez,

individually, refinanced the original loan through a mortgage

loan from Bridgelock Capital (“Bridgelock”), which was secured

by a mortgage.        The deed and mortgage were recorded in the

Office of the Assistant Registrar of the Land Court of the State

of Hawaii (“Land Court”).

       On November 18, 2009, the note and mortgage were assigned

to Peak Capital Group.         These documents were also recorded in

Land Court.       On December 16, 2009, Peak Capital filed a

foreclosure complaint against the Perezes.             Peak Capital also

filed a notice of pendency of action (“lis pendens”) pursuant to

HRS § 634-51, which was recorded with the Land Court on December

17, 2009 pursuant to HRS § 501-151.

       Perez was served with the complaint at the property on

December 17, 2009.        A few weeks later, on January 4, 2010,

Robinson prepared a two-page letter to counsel for Peak Capital

4
      The focus will be on facts relevant to Robinson’s certiorari
application; Robinson’s assertions on behalf of other occupants of the
property are generally not included because these other occupants are not
parties to the certiorari proceeding.


                                         4
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


on letterhead stating “CHRISTOPHER H. PEREZ & REV. DR. LINDA

WILCOX ROBINSON” at the top, with the property address, a fax

number, a cell phone number, and an email address listed below.

Robinson, the only signator, indicated she was writing in

response to the foreclosure complaint and requested an extension

of time to answer, stating, “we will need to file a motion to

extend the time to answer this complaint as we are currently

obtaining legal counsel.”         (Emphasis added.)      She also indicated

she and Perez had thought legal counsel they had retained to

negotiate a loan modification with Peak Capital would also

represent them in the foreclosure lawsuit, but learned he would

not.      Robinson’s letter ended as follows:

             Also, I believe you have the “Power of Attorney” in your
             file for Christopher’s consent in my communication with
             this subject matter. If you need an additional copy, I can
             provide it to you again. Again, Mahalo. Should there be
             any other information you need please feel to contact me.

       The foreclosure complaint included an allegation against

Doe Defendants,5 but Robinson was never named as a defendant.


5
       Hawaii Rules of Civil Procedure (“HRCP”) Rule 17(d) (2000) provides:

             (d) Unidentified defendant. (1) When it shall be necessary
             or proper to make a person a party defendant and the party
             desiring the inclusion of the person as a party defendant
             has been unable to ascertain the identity of a defendant,
             the party desiring the inclusion of the person as a party
             defendant shall in accordance with the criteria of Rule 11
             of these rules set forth in a pleading the person’s
             interest in the action, so much of the identity as is known
             (and if unknown, a fictitious name shall be used), and
             shall set forth with specificity all actions already
             undertaken in a diligent and good-faith effort to ascertain
             the person’s full name and identity.


                                        5
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


    On January 6, 2010, Perez filed a pro se motion requesting

until January 27, 2010 to respond to the complaint.            Perez did

not file an answer or make any other appearance in the

foreclosure lawsuit for over three years, when he filed the May

8, 2013 motion discussed below.

    Jennifer Perez was served with the complaint in Texas on

February 24, 2010.     On October 12, 2010, default was entered

against both Perezes.      The next day, October 13, 2010, the

circuit court entered a minute order denying Perez’s January 6,

2010 motion for additional time to respond to the complaint, on

the grounds that default had already been entered.            Perez had

already had more than eight months to respond to the complaint.

    On January 3, 2011, Peak Capital filed a motion for summary

judgment and for an interlocutory decree of foreclosure.             On

February 15, 2011, the circuit court entered its findings of

fact, conclusions of law, and order granting the motion.             The

circuit court appointed a commissioner and ordered that the

property be sold at public auction.         The circuit court also

entered a judgment on the same day (“foreclosure judgment”).

The Perezes did not appeal the foreclosure judgment.


           (2) Subject to HRS section 657-22, the person intended
           shall thereupon be considered a party defendant to the
           action, as having notice of the institution of the action
           against that person, and as sufficiently described for all
           purposes, including services of process, and the action
           shall proceed against that person.



                                      6
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


B.     Sale of property and writ of ejectment

       Perez apparently refused to cooperate with the commissioner

to arrange open houses before the foreclosure sale.               Without any

open houses, a public auction to sell the property took place on

February 14, 2012.        Peak Capital submitted the highest bid, a

credit bid of $359,000.

       On March 12, 2012, Peak Capital filed a motion to confirm

the sale, to distribute its proceeds, and for a writ of

ejectment (“motion to confirm”), which was scheduled for hearing

on April 12, 2012.        Perez filed a bankruptcy petition on April

11, 2012, the day before the scheduled hearing, so the motion

was not heard on that date.          Perez’s bankruptcy petition was

dismissed on May 14, 2012 for failure to file required

documents.       The hearing on the motion to confirm was therefore

rescheduled for June 28, 2012.           Just before that hearing,

however, counsel for Peak Capital was notified that Perez’s

bankruptcy petition had been reactivated.

       Perez received a bankruptcy discharge on August 29, 2012.

On August 31, 2012, he filed a motion in bankruptcy court to

avoid Peak Capital’s lien, which Peak Capital opposed; the

record does not reflect the basis of the motion.               It appears

this motion was denied, as Peak Capital renoticed the hearing on

its motion to confirm before the circuit court for April 11,



                                         7
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


2013, and the court orally granted the motion at that hearing.

Perez did not appear.

       On May 8, 2013, the circuit court entered the order

granting Peak Capital’s motion to confirm.             A final judgment and

a writ of ejectment were also entered on the same date.                The

writ of ejectment ordered that law enforcement personnel remove

the Perezes and anyone “holding under or through them,” as well

as their personal belongings, and put Peak Capital in possession

of the property.

C.     Perez’s preliminary post-judgment motions

       On May 8, 2013, the same date as the final judgment and

writ of ejectment, Perez filed a pro se motion to set aside

entry of default and default judgment (“motion to set aside

default judgment”).         Perez asserted the mortgage securing the

personal loan he obtained in 2007 did not create a lien on the

property because the Perezes, a married couple, owned the

property as tenants by the entirety.

       Two days later, on May 10, 2013, Perez submitted an ex

parte motion for a temporary restraining order to stay execution

of the writ of ejectment, asserting the same grounds.                In the ex

parte motion, Perez represented that his 94-year-old physically

infirm grandfather, “his immediate family longtime best friend &

roommate, LINDA WILCOX ROBINSON, who facilitates & runs a Hawaii

registered non-profit foundation, T.I.T.A., Inc. (Together in

                                         8
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


Total Aloha, Inc.),” (“T.I.T.A.”) and two formerly homeless

women, Cynthia Pedro (“Pedro”) and Jane Silos (“Silos”) resided

with him on the property.       He did not characterize any occupants

as tenants.    The circuit court denied the ex parte motion on May

14, 2013.

    On June 7, 2013, Peak Capital filed its memorandum in

response to Perez’s motion to set aside default judgment.                Peak

Capital argued Perez’s motion was untimely because the

foreclosure judgment had entered over two years earlier, on

February 15, 2011.     Peak Capital also argued it would be

prejudiced if the motion was granted, as Perez had continued to

live in the property for over five years without any payment.

It also pointed out Perez had no meritorious defense, attaching

documents showing that although Perez had previously held the

property with his wife as tenants by the entirety, at the time

the subject note and mortgage were signed, Perez held the

property individually as a tenant in severalty, and that after

the mortgage, he reconveyed the property to himself and his wife

as tenants by the entirety.       Peak Capital also argued Perez

inexcusably neglected to respond to the foreclosure lawsuit.

After the June 18, 2013 hearing on Perez’s motion to set aside

default judgment, the circuit court entered an order denying the

motion on July 15, 2013.



                                      9
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       Title to the property was then transferred from Perez to

Peak Capital via a commissioner’s quitclaim deed dated September

30, 2013, which was filed in the Land Court on November 4, 2013.

D.     Execution of the writ of ejectment and additional post-
       judgment motions

       On December 7, 2013, deputy sheriff Thomas Cayetano,

accompanied by two police officers and two other men, including

investigator Terry Pennington, went to the property.               Perez was

not present, but Robinson and other occupants were.               According

to Pennington, Robinson told him she was Perez’s girlfriend and

had lived there for many years without a rental or lease

agreement.       The writ of ejectment was not executed; rather, the

occupants were notified of Peak Capital’s intent to evict them

if they did not voluntarily leave within one week.

       On or about December 11, 2013, Robinson and the other

occupants sent a letter to the circuit court regarding the writ

of ejectment.       In relevant part, the top left of the first page

of this letter reflected T.I.T.A. as a tenant in unit A-2.

Robinson signed the letter on behalf of T.I.T.A.; the letter

discussed and asserted tenant rights under the PTFA.

       On December 13, 2013, Perez, now represented by counsel,

filed another motion to lift the October 12, 2010 entry of

default and for relief from the February 25, 2011 default

judgment (“motion to lift default judgment”); this motion was


                                        10
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


scheduled for hearing on January 21, 2014.            Counsel stated Perez

had been served with the writ of ejectment and had been given

one week to vacate the property.            Counsel further represented he

had requested an additional thirty days to vacate the property

from Peak Capital’s attorney, but that the request had been

denied.     Attached to the motion was a letter dated December 12,

2013 from Robinson to Peak Capital as agent for T.I.T.A.

asserting the December 7, 2013 seven-day notice to vacate

violated the PTFA.       Also attached were the first and last pages

of a purportedly eleven-page Rental Agreement between Perez and

T.I.T.A., dated May 1, 2012, stating its “initial term” began

May 1, 2012 and ended April 30, 2013, for rental of a

“[r]oom/office in main house” in the property.             This document

did not reflect any lease rent amount; the last page was signed

by Perez and Robinson as agent for T.I.T.A.

      On December 16, 2013, Robinson filed an ex parte motion to

stay execution of writ of possession and judgment for possession

(“motion to stay”).        This motion asserted:

             A Judgment for Possession and Writ of Execution for
             Possession was entered against me on the above date. I have
             filed a Motion to Set Aside Default Judgment[6] for reasons
             set forth in the attached declaration. I am requesting a
             Stay of the Judgment for Possession And Writ of Possession
             until the Motion to Set Aside Default Judgment is heard by
             this Court.




6
      This referred to Perez’s December 13, 2013 motion to lift default
judgment.


                                       11
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


Robinson attached a letter to the circuit court alleging PTFA

violations along with a copy of the PTFA.            The circuit court

temporarily granted this motion and stayed enforcement of the

writ of ejectment until a hearing set for December 27, 2013 on

Robinson’s motion to stay.

      Peak Capital filed its memorandum in opposition to the

motion to stay on December 20, 2013.           Peak Capital argued that

(1) because its lis pendens had been filed on December 17, 2009,

anyone that acquired an interest in the property after that date

was subject to the May 8, 2013 final judgment and writ of

ejectment; (2) as a foreclosing mortgagee, it was not acting as

a landlord; (3) because the alleged tenants did not record or

register their tenancy interests in the Land Court, their claims

were unenforceable, citing City & County of Honolulu v. A.S.

Clarke, Inc., 60 Haw. 40, 44-45, 587 P.2d 294, 297 (1978).7

      Only counsel for Peak Capital and Pedro appeared at the

December 27, 2013 hearing on the motion to stay.              Peak Capital

orally argued that because there was no lease filed, there was

no documentation indicating that any of the occupants, including

Robinson, qualified as bona fide tenants entitled to protection

7
      The referenced pages state that Clarke’s failure to record with the
Land Court a letter allegedly giving him a twenty-five-year ground lease to
the subject property precluded him from asserting any interest in the
property against the City. The referenced pages also cite to HRS § 501-121
(1976) which then and still provides that a “(l)ease of registered land for a
term of one year or more shall be registered.” Because this statute was not
raised, and it is not necessary to do so, we do not address its applicability
in this case.

                                       12
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


under the PTFA.     The circuit court denied the motion without

prejudice, finding that the occupants, including Robinson, had

failed to properly file documents establishing they were bona

fide tenants under the PTFA.

    Soon after the hearing ended, Robinson filed a reply

memorandum.    Robinson asserted Federal Emergency Management

Agency records would show that after severe storms and flooding

in December 2008, she became a tenant at the property through

lease agreements beginning in April 14, 2009.           She further

alleged that she and Perez entered into an agreement for

Robinson to act as his “Landlord Agent in exchange for her rent

of T.I.T.A., Inc. office space/room” as it “was conducive for

all parties as T.I.T.A.” to act as “a liaison for those who need

assistance in homelessness. . . .”         She again alleged PTFA

violations.

    On January 3, 2014, Robinson filed an emergency motion for

reconsideration of the court’s December 27, 2013 ruling denying

the motion to stay, again requesting an immediate temporary stay

(“motion to reconsider”).       Robinson stated that because Perez

had a longtime friendship with her, there was a verbal agreement

allowing her a tenancy for a live-in office.           She also stated

that after incorporating T.I.T.A., on April 30, 2012, a written

lease began on May 1, 2012, and attached a complete copy of a

May 1, 2012 rental agreement between Perez and “Linda Wilcox

                                     13
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


Robinson for T.I.T.A., Inc.” for a “Room/office in main house”

of the property; the stated rent was $200 a month.            Robinson

again alleged violations of PTFA.         This renewed motion was

scheduled for hearing on February 4, 2014.

    On January 13, 2014, Peak Capital filed a memorandum in

opposition to Perez’s December 13, 2013 motion to lift default

judgment, repeating arguments contained in its December 20, 2013

memorandum in opposition to motion to stay.           Counsel for Peak

Capital and Perez appeared at the January 21, 2014 hearing on

this motion.    The circuit court denied Perez’s motion via a

minute order the next day.

    Ten days before the scheduled February 4, 2014 hearing on

Robinson’s renewed motion, on Saturday, January 25, 2014, Peak

Capital executed the writ of ejectment.          Robinson and Peak

Capital presented differing accounts of the events of that day.

Robinson indicated that although she got a U-Haul later in the

day to take away some of the occupants’ possessions, the movers

quickly began packing and moving possessions soon after arrival,

she was treated rudely, and at the end of seven and a half

hours, the house was locked up and the occupants were unable to

return.   Pennington says the movers loaded Robinson’s U-Haul

with the things she instructed them to, that Robinson was

allowed to pack up the entire office herself, and that he went

back to the property for total of three days to allow Perez to

                                     14
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


remove his remaining possessions, and once finished, Perez

authorized him to throw out the remaining items.            Cayetano and

an investigator hired by Peak Capital say they saw Robinson pack

her belongings and direct movers on what to pack and move.

Overall, there is no dispute that the occupants had no idea that

law enforcement officials would be arriving early that morning

to eject them and that some of the occupants’ possessions,

including Robinson’s, were removed and taken to storage.

       On January 27, 2014, Peak Capital filed its memorandum in

opposition to Robinson’s January 3, 2014 motion to reconsider.

Peak Capital argued the PTFA was inapplicable because Robinson

did not have a “bona fide lease” resulting from “an arms-length

transaction.”

       On February 4, 2004, Robinson filed a reply memorandum

regarding the motion to reconsider scheduled for hearing that

day.    Robinson asserted Perez had informed Peak Capital

regarding her tenancy and lease agreements on multiple occasions

along with loan modification application forms and tax returns,

to provide requested proof of income to Peak Capital’s loan

servicers.    Robinson argued that her friendship with Perez was

not relevant because the “bona fide” lease was between Perez and

T.I.T.A.    Robinson alleged that in addition to requiring them to

incur expenses for a U-Haul and storage rentals, the ejectment

had resulted in damage to her personal and business property and

                                     15
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


there had been an unlawful taking of her possessions without

disclosure of the location of the possessions or possible

redemption methods.      Robinson also argued violations of PTFA and

due process, and requested a cancellation of the writ of

ejectment.

    At the February 4, 2014 hearing on the motion to

reconsider, counsel for Peak Capital and Perez appeared along

with Robinson.     Robinson asserted her due process rights had

been violated through the sudden early morning ejectment and the

taking of her property, and requested a return of her

possessions.    Peak Capital responded that a request for return

of possessions was not the subject of the motion being heard and

that the parties should make this request to the sheriff.                It

also argued there was no stay of the writ and that Robinson did

not have a bona fide tenancy.        Peak Capital further argued that

because Robinson’s lease was entered into a significant time

after the foreclosure action had commenced, the motion should be

denied.   Perez pointed out that although the circuit court had

denied the previous motion, it had encouraged the occupants to

refile their motion with copies of the leases, which they had

done immediately.     Perez requested a return of all the personal

possessions.    Peak Capital responded that it had no problem with

the request to return personal property, and asked Perez to put

the request in writing.      Robinson then argued that contrary to

                                     16
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


Peak Capital’s arguments regarding the leases post-dating the

lis pendens, the leases had begun in 2007.          The court took the

matter under advisement.

    On February 5, 2014, Peak Capital filed a supplemental

memorandum in response to a question the circuit court had asked

during the hearing regarding what the date the “notice of

foreclosure” would be under 2010 amendments to the PTFA.

According to Peak Capital, the PTFA defined “notice of

foreclosure” as the “date on which complete title of a property

is transferred to a successor entity or person as a result of an

order of a court or pursuant to provisions in a mortgage, deed

of trust, or security deed.”       Peak Capital represented that

transfer of title occurred upon the February 14, 2012 auction of

the property.    Peak Capital argued that because documents filed

January 3, 2014 showed Robinson’s lease was dated May 1, 2012,

which post-dated the February 14, 2012 auction, she had no

rights as a bona fide tenant under 2010 amendments to the PTFA.

    On February 13, 2014, Pennington e-mailed Robinson

informing her that Peak Capital requested reimbursement of the

eviction costs of $10,713.47 to release her property, but that

Peak Capital would also consider a counter-offer.            The email

also stated that if Robinson did not respond, Peak Capital would

not continue to pay for the storage of her property.



                                     17
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       On February 14, 2014, the circuit court entered its minute

order denying the motion to reconsider.             In relevant part, the

circuit court ruled as follows:

              THE COURT FINDS THAT THE TENANTS ARE NOT BONA FIDE AS THE
              LEASE AGREEMENTS WERE EXECUTED, OR EXTENDED, AFTER THE NOTICE
              OF FORECLOSURE. FURTHER, THE COURT FINDS THAT MS. WILCOX
              ROBINSON’S LEASE AGREEMENT IS NOT THE RESULT OF AN ARMS
              LENGTH TRANSACTION[.] . . . .

       Robinson responded to Pennington’s February 14, 2014 e-mail

on February 18, 2014, stating that she had been rear-ended by a

drunk driver, and saying she would get back to him in a few

days.

       On March 13, 2014, the circuit court entered its order

denying the January 3, 2014 motion to reconsider.

E.     Robinson’s motion for return of possessions

       On May 7, 2014 Robinson filed a motion for return of

possessions on behalf of herself and Pedro.              Among other things,

Robinson alleged violations of the PTFA and landlord-tenant

code.      Robinson identified the property taken as yearbooks, baby

pictures, memorabilia of her deceased father, ashes of her

deceased grandparent, sentimental childhood books, toys,

prescription medication, legal files and evidence for this case,

bedding, food, dog food, shoes, a cable box, a DVD player and

rentals, mail, and work tools; she also indicated third-party

files related to her work as an Internal Revenue Service

enrolled agent had been taken.           Robinson also attached a


                                        18
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


“complaint” for damages to her motion, alleging that as a result

of the unlawful eviction she had incurred charges for loss of

the items above as well as to rent a U-Haul and storage unit, a

hotel room, meals and outside facilities, pet boarding

accommodations, other daily items, work loss, lost appliances

left in the property (refrigerator, microwave, range and oven,

and gas dryer), and prescription contacts and supplies.

    On June 9, 2014, Peak Capital filed its memorandum in

opposition to the motion for return of possessions.            Peak

Capital did not contest the list of items Robinson alleged had

been taken during execution of the writ of ejectment. It also

did not indicate whether Robinson’s possessions were still in

storage or whether they had been sold or discarded.            Instead,

Peak Capital argued the circuit court had already ruled that

Robinson was not entitled to relief under the PTFA because she

was not a bona fide tenant.       It also argued that Perez had no

interest in the property to lease after being divested of any

interest in the property as of the date of the commissioner’s

auction.   Peak Capital also argued that Robinson had been

advised of the status of her possessions through Pennington’s

February 13, 2014 e-mail, and that she was not entitled to the

possessions until she paid the eviction costs.

    In her June 23, 2014 reply memo, Robinson represented she

had personally entered into a lease agreement with Perez in 2005

                                     19
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


and that on April 30, 2010, the tenant had changed to T.I.T.A.

with herself as agent.      She argued that she had become a

holdover tenant pursuant to HRS § 521-71(c) at the time of the

foreclosure auction and that, pursuant to that statute, Peak

Capital, as purchaser, had sixty days to either file a new

eviction action or renew the lease, and because it had done

neither, pursuant to law, she became a holdover tenant subject

to the landlord-tenant code.       She also cited to a 1982

California Supreme Court case arising out of a writ of eviction

for unlawful detainer (similar to summary possession in Hawaii),

Arrieta v. Mahon, 31 Cal. 3d. 381, 644 P.2d 1249 (1982), which

held that eviction of occupants claiming a right to possession

unnamed in a writ of eviction violated those occupants’

procedural due process rights.        Her reply memorandum also

attached declarations from others stating they had known Perez

and his tenant, Robinson, for over seven years.           She also

attached a February 17, 2014 special warranty deed transferring

title to the property from Peak Capital to Kukui Farms Limited

Liability Company.

     At the June 24, 2014 hearing on the motion for return of

possessions, Robinson asked the circuit court to order release

of her possessions, arguing she had not been afforded due

process before the ejectment occurred.          She repeated her

previous HRS § 521-71(c) arguments.         She asserted she was

                                     20
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


entitled to damages for wrongful eviction and denial of due

process and constitutional rights.         Peak Capital reiterated its

argument that Robinson was not a bona fide tenant, that

Robinson’s alleged rental agreement was dated May 1, 2012, and

that because its lis pendens had recorded on December 17, 2009,

Robinson took subject to the outcome of the foreclosure.             Peak

Capital also argued that because the property was a land court

property and Robinson did not record any interest against the

certificate of title, her claims were unenforceable under

Clarke.   Peak Capital argued that Robinson was required to pay

the eviction costs of more than $10,000 if she wanted a return

of her property.

    Robinson argued in rebuttal that she was a tenant before

the lis pendens was filed.       She also argued that Peak Capital

should not be able to claim the move out costs because it chose

to execute the writ of ejectment while a hearing was pending,

and that if Peak Capital had waited, none of the expenses it was

now claiming would have been incurred.

    The circuit court took the motion for return of possessions

under advisement, then summarily denied it via a minute order on

June 26, 2014.     A written order denying the motion was filed on

August 27, 2014.     Robinson appealed the circuit court’s denial

of this motion to the ICA on September 10, 2014.



                                     21
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


F.     ICA Proceedings

       1.     Opening Brief

       Robinson filed a notice of appeal on behalf of herself and

Pedro.      Because an individual not licensed to practice law

cannot represent another person in court, the ICA dismissed the

appeal as to Pedro.         In her opening brief, in relevant part,

Robinson contended the circuit court erred in denying her motion

for return of possessions because Peak Capital failed to give

Robinson proper notice to vacate under the PTFA and the

landlord-tenant code.         She also claimed she was denied due

process and equal protection of the law when the circuit court

denied her motion for return of possessions.

       2.     Answering Brief

       Peak Capital argued Robinson did not appeal the circuit

court’s foreclosure judgment or the final judgment and writ of

ejectment.       Peak Capital further argued that because the Perez’s

property was foreclosed upon in 2011, Perez did not have a valid

interest in the property to lease to Robinson when he signed a

lease with T.I.T.A. in 2012.

       3.     Reply Brief

       Robinson argued Peak Capital became the new landlord as

Perez’s successor in interest.           According to Robinson, Peak

Capital was therefore required under HRS § 521-71(e) to either

renew her lease or file an eviction process within 60 days of

                                        22
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


taking ownership of the property.            Because Peak Capital

undertook neither of these actions, Robinson argued that she

became a month-to-month tenant entitled to 45 days of notice to

vacate the property.

       4.     ICA Summary Disposition Order

       In relevant part, the ICA ruled that Robinson should have

raised her arguments through an appeal from the circuit court’s

final judgment and writ of ejectment.            See Peak Capital Group,

LLC, SDO at 3. The ICA also concluded that the circuit court did

not err in denying her motion for return of possessions as her

rights under the PTFA, the landlord-tenant code, and

constitutional due process were not violated.              See id. at 2-5.

The ICA therefore affirmed the circuit court’s August 27, 2014

order denying the motion for return of possessions.               See id. at

6.

                           III. Standards of Review

A.     Interpretation of a statute

       Statutory interpretation is a question of law reviewable de

novo.      See Citizens Against Reckless Dev. v. Zoning Bd. of

Appeals, 114 Hawaiʻi 184, 193, 159 P.3d 143, 152 (2007)

(citations omitted).         When construing statutes, the court is

governed by the following rules:

              First, the fundamental starting point for statutory
              interpretation is the language of the statute itself.
              Second, where the statutory language is plain and
              unambiguous, our sole duty is to give effect to its plain

                                        23
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


              and obvious meaning. Third, implicit in the task of
              statutory construction is our foremost obligation to
              ascertain and give effect to the intention of the
              legislature, which is to be obtained primarily from the
              language contained in the statute itself. Fourth, when
              there is doubt, doubleness of meaning, or indistinctiveness
              or uncertainty of an expression used in a statute, an
              ambiguity exists.

                    When there is ambiguity in a statute, the meaning of
              the ambiguous words may be sought by examining the context,
              with which the ambiguous words, phrases, and sentences may
              be compared, in order to ascertain their true meaning.
              Moreover, the courts may resort to extrinsic aids in
              determining legislative intent, such as legislative
              history, or the reason and spirit of the law.

114 Hawaiʻi at 193, 159 P.3d at 152-53 (citations and quotation

marks omitted).

B.     Findings of fact and conclusions of law

       A trial court’s findings of fact are reviewed under the

“clearly erroneous” standard of review.             Beneficial Haw., Inc v.

Kida, 96 Hawaii 289, 305, 30 P.3d 895, 911 (2001).               A finding of

fact is clearly erroneous when “the record lacks substantial

evidence to support the finding,” or “despite evidence to

support the finding, the appellate court is left with a definite

and firm conviction . . . that a mistake has been committed.”

Id. (citations omitted).          The circuit court’s conclusions of law

are reviewed de novo, under the right/wrong standard.                Hawaii

Nat’l Bank v. Cook, 100 Hawaii 2, 7, 58 P.3d 60, 65 (2002).

C.     Courts sitting in equity

       Foreclosure is an equitable action.           Hawaii Nat’l Bank, 100

Hawaii at 7, 58 P.3d at 65.          “Courts of equity have the power to


                                        24
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


mold their decrees to conserve the equities of the parties under

the circumstances of the case."        Honolulu, Ltd. v. Blackwell, 7

Haw. App. 210, 219, 750 P.2d 942, 948 (1988).           A court sitting

in equity in a foreclosure case has the plenary power to fashion

a decree to conform to the equitable requirements of the

situation.     Jenkins v. Wise, 58 Haw. 592, 598, 574 P.2d 1337,

1342 (1978).    Whether and to what extent relief should be

granted rests within the sound discretion of the court and will

not be disturbed absent an abuse of such discretion.            58 Haw. at

597, 574 P.2d at 1341.

                              IV. Discussion

    In summary, Robinson asserts that ICA erred in affirming

the circuit court’s denial of her motion for return of

possessions because: (1) Peak Capital did not give her the

minimum 90-day notice to vacate required by the PTFA; (2) Peak

Capital violated her rights under the landlord-tenant code,

including the 45-day notice to vacate required to be given to

month-to-month tenants by HRS § 521-71; (3) the circuit court’s

refusal to order return of her possessions violated her

constitutional due process rights, including assertions that an

unserved lis pendens does not apprise tenants of a foreclosure

prior to seizure of their property, and the post-judgment

hearings in this case were constitutionally inadequate to



                                     25
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


satisfy minimum due process standards;8 and (4) the circuit

court’s refusal to return her possessions was otherwise in

error.

       We address each of these issues in turn.

A.     Although the PTFA does not require a written lease,
       Robinson was not entitled to PTFA protections because she
       did not qualify as a “bona fide tenant.”

       1.     Background of the PTFA

       The federal Protecting Tenants Against Foreclosures Act, or

PTFA, was signed into law on May 20, 2009 and was effective

until December 31, 2014.9         Congress enacted the law as a

temporary measure to provide more protections to tenants during

the mortgage foreclosure crisis.             The PTFA protected residential

tenants residing in dwelling units subject to foreclosure by

requiring that successors in interest to foreclosed properties

provide “bona fide tenants,” as defined by the law, with at

least 90 days’ notice to vacate the property.

       Relevant portions of the PTFA provided as follows:

8
      Robinson also asserts the ICA erred by ruling she should have raised
her arguments in an appeal from the circuit court’s final judgment and writ
of ejectment because she was never made a party to the foreclosure
proceeding. Robinson’s assertion has merit; this basis of the ICA’s ruling
is incorrect, as Robinson was not a party. We vacate the ICA’s decision,
however, on other grounds.
9
      The PTFA is located in Title VII of the Helping Families Save Their
Homes Act of 2009, Pub. L. No. 111-22, §§ 701-04, 123 Stat. 1632, 1660-61.
The PTFA originally had a sunset date of December 31, 2012, but Congress
later changed the date to December 31, 2014. Mortgage Reform and Anti–
Predatory Lending Act, Pub. L. No. 111–203, § 1484, 124 Stat. 1376, 2204
(2010).



                                        26
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


           Sec. 702. Effect of Foreclosure on Preexisting Tenancy.

           (a)   IN GENERAL.- In the case of any foreclosure on a
           federally-related mortgage loan or on any dwelling or
           residential real property after the date of enactment of
           this title, any immediate successor in interest in such
           property pursuant to the foreclosure shall assume such
           interest subject to:

           (1) the provision, by such successor in interest of a
           notice to vacate to any bona fide tenant at least 90 days
           before the effective date of such notice; and

           (2) the rights of any bona fide tenant, as of the date of
           such notice of foreclosure—

           (A) under any bona fide lease entered into before the
           notice of foreclosure to occupy the premises until the end
           of the remaining term of the lease, except that a successor
           in interest may terminate a lease effective on the date of
           sale of the unit to a purchaser who will occupy the unit as
           a primary residence, subject to the receipt by the tenant
           of the 90 day notice under paragraph (1); or

           (B) without a lease or with a lease terminable at will
           under state law, subject to the receipt by the tenant of
           the 90 day notice under subsection (1),

           except that nothing under this section shall affect the
           requirements for termination of any Federal- or State-
           subsidized tenancy or of any State or local law that
           provides longer time periods or other additional
           protections for tenants.

           (b)   BONA FIDE LEASE OR TENANCY.- For purposes of this
           section, a lease or tenancy shall be considered bona fide
           only if

           (1) the mortgagor or the child, spouse, or parent of the
           mortgagor under the contract is not the tenant;

           2) the lease or tenancy was the result of an arms-length
           transaction; and

           3) the lease or tenancy requires the receipt of rent that
           is not substantially less than fair market rent for the
           property or the unit’s rent is reduced or subsidized due to
           a Federal, State, or local subsidy.

Pub. L. No. 111-22, § 702, 123 Stat. at 1660-61, as amended by

Pub. L. No. 111-203, § 1484, 124 Stat. at 2204.




                                     27
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       Federal courts have generally agreed that the language of

the PTFA does not create a federal private cause of action and

that tenants cannot use the PTFA to assert affirmative claims.

See Mik v. Fed. Home Loan Mortg. Corp., 743 F.3d 149, 160 (6th

Cir. 2014).       Rather, because the PTFA is framed in terms of

“protections” for tenants, courts have interpreted the statute

as providing a defense in state eviction proceedings.                Logan v.

U.S. Bank Nat’l Ass’n, 722 F.3d 1163, 1173 (9th Cir. 2013).                  In

many jurisdictions, tenants have used the PTFA as a defense to

unlawful detainer10 actions initiated in state court by banks or

landlords.       See, e.g., Blue Mountain Homes, LCC v. Short, No.

2:13–cv–0913, 2013 WL 1966224, at *2 (E.D. Cal. May 10, 2013);

Wells Fargo Bank v. Lapeen, No. C 11–01932, 2011 WL 2194117, at

*4 (N.D. Cal. June 6, 2011).

       2.     Application of the PTFA to Robinson

       Robinson has argued throughout the course of this

litigation that Peak Capital violated her rights under the PTFA.

       We preliminarily note that the circuit court’s orders up to

the final judgment, which were entered while the PTFA was in

effect from May 20, 2009 until December 31, 2014, did not

reference its possible application.            The circuit court’s


10
      Black’s Law Dictionary 543 (10th ed. 2014) defines “unlawful detainer”
as “[t]he unjustifiable retention of the possession of real property by one
whose original entry was lawful, as when a tenant holds over after lease
termination despite the landlord’s demand for possession.”


                                        28
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


February 15, 2011 interlocutory decree of foreclosure included

the following language:

           L. In the event the Commissioner deems it advisable
           to remove the occupants and their personal belongings from
           the Property, the Commissioner may obtain a writ of
           possession and in his/her sole discretion arrange for the
           removal of the personal effects to a suitable storage area,
           to be stored for a period of thirty (30) days. If such
           personal effects are not claimed within the thirty (30) day
           period, the Commissioner may, in his/her sole discretion,
           dispose of such personal belongings in a commercially
           reasonable manner. Any funds generated by such sale shall
           be distributed according to the Order of this Court.
           The costs of removal of occupants and their personal
           belongings shall be considered a foreclosure expense.

           M. All Defendants, including Defendant PEREZ, and
           all other parties hereto, and all persons claiming by,
           through or under them, except any governmental authority
           enforcing a lien for unpaid real property taxes as to the
           Property, will be perpetually barred of and from any and
           all right, title and interest in the Property or any part
           thereof, upon closing of the sale herein authorized.

           N. Pursuant to H.R.S. §634-51 and §501-151, as amended, any
           and all other or further encumbrancers or purchasers in
           respect of the Property or any part thereof, whose interest
           arises from and after December 17, 2009, will be forever
           barred of and from any and all right, title and interest
           to the Property and every part thereof upon closing of the
           sale herein authorized.

Paragraph L would seemingly have allowed the commissioner to

obtain a writ of possession to remove occupants from the

property without complying with the PTFA.          In addition, the

terms of the May 8, 2013 writ of ejectment could have also

violated rights of bona fide tenants under the PTFA, as nothing

was stated requiring compliance with that law:

           THE STATE OF HAWAII:

           TO THE DIRECTOR OF PUBLIC SAFETY OF THE STATE OF HAWAII, OR
           HIS DEPUTY, THE CHIEF OF POLICE OF THE HONOLULU POLICE
           DEPARTMENT, OR HIS DEPUTY,OR TO ANY POLICE OFFICER OF THE
           CITY AND COUNTY OF HONOLULU:



                                     29
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


              Pursuant to the Order Granting Plaintiff’s Motion for
              Confirmation of Sale, Distribution of Proceeds, and For
              Writ of Ejectment filed herein, Plaintiff PEAK CAPITAL
              GROUP, LLC obtained an Order for Writ of Ejectment against
              Defendants CHRISTOPHER HULL PEREZ and JENNIFER HULL PEREZ,
              and all persons holding under or through them, for
              possession of the [property].

              NOW, THEREFORE, YOU ARE HEREBY COMMANDED TO REMOVE
              FORTHWITH THE SAID Defendants CHRISTOPHER HULL PEREZ and
              JENNIFER HULL PEREZ, and all persons holding under or
              through him [sic] from the premises above-mentioned,
              including their personal belongings and properties, and put
              Plaintiff PEAK CAPITAL GROUP, LLC, or its nominee, in full
              possession thereof, and make due return of this Writ with
              what you have endorsed thereon.

With respect to whether Robinson was entitled to protections

provided by the PTFA, the circuit court initially ruled on

December 27, 201311 that Robinson did not qualify as a “bona fide

tenant” because the record did not contain a written lease.

Section 702(a)(2)(B) of the PTFA explicitly provides that “any

immediate successor in interest . . . shall assume such interest

subject to . . . the rights of any bona fide tenant . . .

without a lease or with a lease terminable at will under state

law, subject to the receipt by the tenant of the 90 day notice

under paragraph (1). . . .”          Pub. L. No. 111-22, § 702(a)(2)(B),

123 Stat. at 1661.        Thus, the plain language of the PTFA clearly

extends its protections to tenants without written leases whose

tenancies otherwise meet “bona fide tenancy” requirements.                  To

the extent the circuit court’s initial ruling was based on the

lack of a written lease in the record, it was in error.


11
      See Section II(d), supra (discussing the circuit court’s December 27,
2013 ruling on Robinson’s motion to stay).

                                        30
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


     An appellate court may, however, affirm a decision of a

lower court on any ground in the record which supports

affirmance.    See Canalez v. Bob’s Appliance Serv. Ctr., Inc.,

89 Hawaii 292, 301, 972 P.2d 295, 304 (1999).           With respect to

Robinson’s PTFA allegations, although a written lease was not

required, Robinson was entitled to PTFA protection only if she

also otherwise qualified as a “bona fide tenant.”            Section

702(b)(2) of the PTFA also requires that a “bona fide tenancy”

be one that is “the result of an arms-length transaction.”               The

circuit court specifically found in its February 14, 2014 minute

order denying Robinson’s motion to reconsider, however, that

Robinson’s lease agreement was not the result of an arms-length

transaction.    Substantial evidence supports this finding.

     For example, after Perez was served with the foreclosure

complaint December 17, 2009, it was Robinson who responded to

Peak Capital’s counsel on letterhead listing her name along with

Perez’s, stating that she was writing in response to the

foreclosure complaint, requesting more time to answer, as “we

will need to file a motion to extend time to answer. . . .”               She

also stated she and Perez had earlier retained an attorney to

negotiate a loan modification with Peak Capital, and that Peak

Capital should have a copy of Perez’s power of attorney naming

her in their files.      In addition, in his first filing after the

January 6, 2010 motion to extend time to answer, the May 8, 2013

                                     31
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


motion to set aside default judgment, Perez identified his 94-

year old-grandfather, Robinson, “his immediate family longtime

best friend & roommate,” and two formerly homeless women as

residing with him on the property, but never characterized any

of them as tenants or mentioned any leases.           In addition, when

Robinson appeared in the lawsuit from December 11, 2013 and

thereafter, she repeatedly asserted that it was T.I.T.A. that

had a lease for a room/office, eventually stating in her

February 4, 2014 reply memorandum to the motion to reconsider

that any lease was between Perez and T.I.T.A, with her as agent

for T.I.T.A.    Also, the lease only stated a rental of $200 a

month for an entire room in the property.

    The PTFA only protects “bona fide tenants” with residential

lease agreements, whether oral or written, resulting from arms-

length transactions.      There was substantial evidence for the

circuit court’s ruling that Robinson was not a “bona fide

tenant,” whether based on its ruling that there was no arms-

length transaction, or based on evidence indicating there was no

residential lease.     Therefore, the circuit court did not err in

ruling Robinson was not entitled to PTFA protections.




                                     32
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


B.     The Residential Landlord-Tenant Code applies to residential
       leases entered into before a lis pendens, but Robinson was
       not a residential tenant, and the lis pendens made the
       subsequent written lease to T.I.T.A. subject to the
       decision of the court as to its disposition.

       Robinson also asserts the ICA erred in affirming the

circuit court’s denial of her motion for return of possessions

because Peak Capital violated her rights under the landlord-

tenant code, including the 45-day notice to vacate required to

be given to month-to-month tenants by HRS § 521-71.

       1.     Applicability of Chapter 521

       With respect to Robinson’s argument that the landlord-

tenant code applies to purchasers at a foreclosure sale, HRS §

521-2 (2006) provides:

              Purposes; rules of construction. (a) This chapter shall
              be liberally construed and applied to promote its
              underlying purposes and policies.
              (b) The underlying purposes and policies of this chapter
              are:
              (1) To simplify, clarify, modernize, and revise the law
              governing the rental of dwelling units and the rights and
              obligations of landlords and tenants of dwelling units;
              (2) To encourage landlords and tenants to maintain and
              improve the quality of housing in this State; and
              (3) To revise the law of residential landlord and tenant
              by changing the relationship from one based on the law of
              conveyance to a relationship that is primarily contractual
              in nature.

Pursuant to HRS § 521-2, the landlord-tenant code applies

“landlords” and “tenants” of “dwelling units.”              These terms are

defined by HRS § 521-8 (2006):

              “Dwelling unit” means a structure, or part of a structure,
              which is used as a home, residence, or sleeping place by
              one person or by two or more persons maintaining a common
              household, to the exclusion of all others.



                                        33
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


              “Landlord” means the owner, lessor, sublessor, assigns or
              successors in interest of the dwelling unit or the building
              of which it is a part and in addition means any agent of
              the landlord.
              . . . .
              “Tenant” means any person who occupies a dwelling unit for
              dwelling purposes under a rental agreement.

(Emphasis added.)

       As argued by Robinson, the definition of “landlord”

includes “successors in interest” of the owner of a dwelling

unit.      Black’s Law Dictionary 1660 (10th ed. 2014) defines

“successor in interest” as “(s)omeone who follows another in

ownership or control of property”; “A successor in interest

retains the same rights as the original owner, with no change in

substance.”       This plain language interpretation is supported by

§ 702(a) of the PTFA, which also uses the term “successor in

interest” to refer to purchasers of foreclosed dwellings.

       Thus, in general, the landlord-tenant code applies to

purchasers at a foreclosure sale, but only when the lease was

entered into before a lis pendens,12 as further discussed below.13


12
      If a valid month-to-month tenancy existed before a lis pendens, it
would be subject to Chapter 521, including the forty-five day notice to
vacate required by HRS § 521-71(a) (2006). We do not address whether there
are circumstances under which a lease entered into before a lis pendens could
be invalidated, including possible application of HRS Chapter 651C, the
Uniform Fraudulent Transfer Act, under which a fraudulent “transfer” through
a lease can be invalidated. See HRS § 651C-1 (2016) (defining of
“transfer”); HRS § 651C-4 (2016).

13
      The National Low Income Housing Coalition lists Hawaii as one of
nineteen states providing no specific legal protections for renters in
foreclosed properties as of 2015. National Low Income Housing Coalition,
Protecting Tenants At Foreclosure Act,
http://nlihc.org/sites/default/files/FactSheet_PTFA_2015.pdf (last visited
Nov. 30, 2017). See also Section III of Aleatra P. Williams’s article, Real
Estate Market Meltdown, Foreclosures and Tenants’ Rights, 43 Ind. L. Rev.

                                        34
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       2.     Effect of lis pendens

       Although the landlord-tenant code includes a purchaser at a

foreclosure sale in the definition of a landlord, as reflected

in the circuit court’s February 14, 2014 minute order denying

Robinson’s motion to reconsider, a lis pendens impacts the

effect of leases entered into after its filing.              In this case,

Peak Capital filed its lis pendens on December 17, 2009, citing

to HRS §§ 634-51 and 501-151.           We note at the outset that HRS §

634-5114 explicitly provides that in the case of registered land,



1185 (2010), for a discussion of different states’ treatment of tenants’
rights in foreclosure as of the time of that article. According to the
article, as of 2010, the general approaches were that (1) tenancy terminates
upon foreclosure; (2) tenancy survives foreclosure; (3) seventeen states
required that a tenant be provided with notice before foreclosure (Alaska,
California, Colorado, Idaho, Iowa, Louisiana, Maine, Maryland, Minnesota,
Missouri, Montana, Nevada, New York, North Carolina, Oregon, Pennsylvania,
and Washington); and (4) twelve states, including some in category (3)
required that a tenant be made a party to the foreclosure (Connecticut,
Florida, Illinois, Indiana, Iowa, Kansas, Maine, Missouri, New York, Ohio,
Vermont, and Wisconsin). See id. at 1196-1207. The category (3) and (4)
states cite due process concerns, which we discuss in the next section. See
id. at 1206.
14
       On December 17, 2009, HRS § 634-51 provided as follows:

              Recording of notice of pendency of action. In any action
              concerning real property or affecting the title or the
              right of possession of real property, the plaintiff, at the
              time of filing the complaint, and any other party at the
              time of filing a pleading in which affirmative relief is
              claimed, or at any time afterwards, may record in the
              bureau of conveyances a notice of the pendency of the
              action, containing the names or designations of the
              parties, as set out in the summons or pleading, the object
              of the action or claim for affirmative relief, and a
              description of the property affected thereby. From and
              after the time of recording the notice, a person who
              becomes a purchaser or incumbrancer of the property
              affected shall be deemed to have constructive notice of the
              pendency of the action and be bound by any judgment entered
              therein if the person claims through a party to the action;
              provided that in the case of registered land, section 501-

                                        35
   ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


HRS § 501-151 governs; therefore, we address the effect of HRS §

501-151.    On December 17, 2009, the latter statute provided in

relevant part as follows:

            Pending actions, judgments; recording of, notice. No writ
            of entry, action for partition, or any action affecting the
            title to real property or the use and occupation thereof or
            the buildings thereon, and no judgment, nor any appeal or
            other proceeding to vacate or reverse any judgment, shall
            have any effect upon registered land as against persons
            other than the parties thereto, unless a full memorandum
            thereof, containing also a reference to the number of
            certificate of title of the land affected is filed or
            recorded and registered. . . . . This section does not
            apply to attachments, levies of execution, or to
            proceedings for the probate of wills, or for administration
            in a probate court; provided that in case notice of the
            pendency of the action has been duly registered it is
            sufficient to register the judgment in the action within
            sixty days after the rendition thereof.
                  As used in this chapter “judgment” includes an order
            or decree having the effect of a judgment.
                 Notice of the pendency of an action in a United States
            District Court, as well as a court of the State of Hawaii,
            may be recorded.

HRS § 501-151 (2006).       As we noted in Knauer v. Foote, 101

Hawaii 81, 87, 63 P.3d 389, 395 (2003), the sole function of a

lis pendens is to notify prospective purchasers and

encumbrancers that any interest acquired by them regarding

property in litigation is subject to decision of a court.                 A

lis pendens actually “does not prevent title from passing to the

grantee, but operates to cause the grantee to take the property

subject to any judgment rendered in the action supporting the


            102, sections 501-241 to 501-248, and sections [501-261 to
            501-269] shall govern.
                  This section authorizes the recording of a notice of
            the pendency of an action in a United States District
            Court, as well as a state court.

HRS § 634-51 (1993 & Supp. 2009) (emphasis added.)

                                      36
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


lis pendens.”       S. Utsunomiya Enters., Inc. v. Moomuku Country

Club, 75 Hawaiʻi 480, 502, 866 P.2d 951, 963 (1994).               Thus, “the

practical effect of a recorded lis pendens is to render a . . .

property unmarketable and unusable as security for a loan,”

Utsunomiya, 75 Haw. at 502-03, 866 P.2d 963-64.

       With respect to tenants, as discussed earlier, a lis

pendens generally does not affect leases entered into before its

filing.      A lis pendens does not, however, prohibit a mortgagor

who still owns the property from leasing the property after its

filing; lessees are, however, subject to the decision of the

court as to their tenancies.          Because a foreclosure suit is an

action in equity, however, a circuit court has discretion to

fashion an equitable remedy as to tenants of foreclosed

properties.15

       3.     Application to Robinson

       In this case, Robinson repeatedly asserted that the non-

profit T.I.T.A. had a lease for a room/office, and conceded in

her February 4, 2014 reply memorandum to the motion to

reconsider that any lease was between Perez and T.I.T.A, with

her signing as agent for T.I.T.A.            Therefore, Robinson was not a

“tenant” occupying a “dwelling unit” under a “rental agreement,”

and the landlord-tenant code did not apply to T.I.T.A.’s


15
       See Section IV(D), infra.


                                        37
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


tenancy.      In addition, the May 1, 2012 written lease from Perez

to T.I.T.A. with Robinson as agent was after the December 17,

2009 lis pendens; therefore, that lease was subject to the

circuit court’s decision as to its disposition.

       Therefore, there was substantial evidence supporting the

circuit court’s denial of Robinson’s claims under the landlord-

tenant code; the circuit court did not err in denying Robinson

protections under the code.16

C.     Robinson was afforded her procedural due process rights

       Robinson also asserts the ICA erred in affirming the

circuit court’s denial of her motion for return of possessions

because the circuit court’s refusal to order return of her

possessions violated her due process rights.              She includes

arguments that an unserved lis pendens does not apprise tenants

of a foreclosure prior to seizure of their property and that the

post-judgment hearings in this case were constitutionally

inadequate to satisfy minimum due process standards.

       Robinson asserts property interests as a residential tenant

and as an owner of tangible personal property.              With respect to

the former, the United States Supreme Court has recognized a


16
      We note Peak Capital ended up executing the writ of ejectment on
January 25, 2014, forty-nine days after the December 7, 2013 personal notice
to vacate. Robinson was told, however, that she had seven days to vacate,
raising questions as to whether Peak Capital would have been in violation of
HRS § 521-71 if she had qualified as a month-to-month tenant entitled to
protection of the landlord-tenant code, an issue we need not decide at this
time.

                                        38
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


residential tenant’s property interest in continued residence in

his or her home.     See Greene v. Lindsey, 456 U.S. 444, 450-51

(1982).   In this case, for the reasons given above, Robinson

does not qualify as a residential tenant.          The United States

Supreme Court, however, also recognizes property interests in

non-residential leases.      U.S. v. Petty Motor Co., 327 U.S. 372,

379 (1946).    In addition, it is axiomatic that Robinson has a

property interest in her tangible personal belongings.

     With respect to due process protections, as we stated in

Mauna Kea Anaina Hou v. Bd. of Land and Natural Res., 136 Hawaii

376, 388-89, 363 P.3d 224, 236-37 (2015):

                 The Hawaiʻi Constitution provides, “No person shall be
           deprived of life, liberty or property without due process
           of law....” Haw. Const. art. I, § 5. Due process calls for
           such procedural protections as the particular situation
           demands. The requirements of due process are flexible and
           depend on many factors, but there are certain fundamentals
           of just procedure which are the same for every type of
           tribunal and every type of proceeding.
                 The basic elements of procedural due process are
           notice and an opportunity to be heard at a meaningful time
           and in a meaningful manner. However, while a fair trial in
           a fair tribunal is a basic requirement of due process,
           giving a person “a day in court” does not alone mean that a
           process is fair.

(Some internal citations, punctuation, quotation marks omitted.)

     Robinson asserts her due process rights were violated

because an unserved lis pendens does not apprise tenants of a

foreclosure prior to seizure of their property.           This assertion

may have had merit if Robinson had been a tenant without actual

notice of the foreclosure proceeding.         Robinson was, however,


                                     39
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


aware of the foreclosure proceeding at least by the time Perez

was served with the foreclosure complaint in December 2009.

This is clear because she personally responded to Peak Capital,

seemingly in the capacity of an owner or owner representative.

Her January 4, 2010 letter to Peak Capital’s counsel stated she

and Perez had together previously retained legal counsel to

negotiate a loan modification.        This indicates she was aware of

the default well before the filing of the foreclosure action.

Whatever Robinson’s relationship may have been with Perez, from

that point until she finally appeared personally in the lawsuit

in December 2013, she undoubtedly knew the progress of the

foreclosure.    Thus, this basis for alleging a due process

violation lacks merit.

    Robinson also asserts her due process rights were violated

because the post-judgment hearings in this case were

constitutionally inadequate to satisfy minimum due process

standards.    In this regard, as noted above, Robinson was well

aware of the progress of the foreclosure proceeding.            Also,

before seizure of her property, Robinson was officially notified

of the writ of ejectment when a sheriff and others appeared at

the property on December 7, 2013.         Robinson filed for and

obtained a temporary stay of writ of ejectment until the

December 27, 2013 hearing on her December 16, 2013 motion to

stay.   The circuit court considered Robinson’s arguments at the

                                     40
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


December 27, 2013 hearing, before ultimately rejecting them.

When Robinson filed her January 3, 2014 motion to reconsider,

the circuit court scheduled the matter for hearing on February

4, 2014, but no ex parte motion for emergency stay was attached

to this motion and no further stay was granted.              Robinson had

previously shown awareness of the need for a court ordered stay

to halt execution of a writ of ejectment.             After the January 25,

2014 execution of the writ of ejectment, the circuit court

considered Robinson’s additional arguments at the February 4,

2014 hearing on her motion to reconsider.             It also considered

her filings with respect to her May 7, 2014 motion for return of

possessions, then considered her arguments at the June 24, 2014

hearing before taking the motion under advisement and later

summarily denying the motion.           Robinson was therefore given

various opportunities to be heard before and after the seizure

of her possessions.         She was provided with the opportunity to be

heard at a meaningful time and in a meaningful manner as

required by due process, and the process provided was fair.

       Thus, Robinson’s due process rights were not violated.

D.     The circuit court should have granted Robinson’s motion for
       return of possessions.

       Robinson also generally alleges that the circuit court

erred in denying her motion for return of possessions.                Although

Hawaii law does not provide specific statutory protection for


                                        41
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


tenants of foreclosed properties,17 under our common law,

foreclosure is an equitable action.            Hawaii Nat’l Bank, 100

Hawaii at 7, 58 P.3d at 65.          “Courts of equity have the power to

mold their decrees to conserve the equities of the parties under

the circumstances of the case.”           Honolulu, Ltd., 7 Haw. App. at

219, 750 P.2d at 948.         A court sitting in equity in a

foreclosure case has the plenary power to fashion a decree to

conform to the equitable requirements of the situation.                See

Jenkins, 58 Haw. at 598, 574 P.2d at 1342.             Thus, whether and to

what extent relief should be granted rests within the sound

discretion of the court and will not be disturbed absent an

abuse of such discretion.          See 58 Haw. at 597, 574 P.2d at 1341.

       Therefore, our precedent allows courts to consider the

equitable circumstances of all those involved in the foreclosure

of a residential property, including tenants unnamed in the

foreclosure.18       In this case, we have already held that the

circuit court did not violate Robinson’s procedural due process

rights.      We must still address, however, whether the circuit

court abused its equitable discretion by refusing to grant

17
       See n.13, supra.
18
      A court’s equitable powers include the discretion to inquire with
foreclosing parties regarding whether there are residential tenants, to
require that residential tenants be provided notice of the foreclosure
action, to provide adequate time under the circumstances for residential
tenants to move out of the foreclosed premises, and to address other issues,
including the disposition of tenants’ personal possessions and security
deposits. In other words, courts have discretion to fashion decrees
conforming to the equitable requirements of each foreclosure.


                                        42
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


Robinson’s motion for return of possessions.              In evaluating the

equities, we note there is no indication that any payment was

made to Peak Capital after its June 7, 2013 representation to

the circuit court that the property had continued to be occupied

for over five years without any payment toward the mortgage.19

Also, there is no dispute that Peak Capital incurred substantial

delay and expense in effectuating the foreclosure and ejectment.

       On the other hand, although Robinson was not a residential

tenant, she was not obligated on the note to Peak Capital and

was not a mortgagor.         Peak Capital chose to execute the writ of

ejectment on Saturday, January 25, 2014, while knowing the

circuit court had scheduled a further hearing on Robinson’s

motion to reconsider on February 4, 2014.20             Robinson and other

occupants of the property were surprised by the sudden

appearance of the sheriff and movers.            Robinson argues that if

Peak Capital had waited until the February 4, 2014 hearing on

the motion to reconsider and the motion had been denied, Peak

Capital would not have had to incur the over $10,000 to remove

not only Robinson’s possessions, but the possessions of Perez

and the other occupants.
19
      In addition, despite this being a judicial foreclosure, Peak Capital
was precluded from obtaining a deficiency judgment as to Perez’s pre-petition
debts due to his bankruptcy discharge.
20
      It is unclear whether the pending closing of the sale of the property
to Kukui Farms Limited Liability Company prompted Peak Capital to execute the
writ of ejectment before the February 4, 2014 hearing. As noted, Robinson
attached a February 17, 2014 special warranty deed to her June 13, 2014 reply
memorandum to her motion for return of possessions.

                                        43
  ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


    When Peak Capital refused to return Robinson’s possessions

without payment of all of the ejectment costs, Robinson filed

the May 7, 2014 motion for return of possessions.             Robinson

represented that her taken possessions included yearbooks, baby

pictures, memorabilia of her deceased father, ashes of her

deceased grandparent, sentimental childhood books, toys,

prescription medication, legal files and evidence for this case,

bedding, food, shoes, a cable box, a DVD player and rentals,

mail, work tools, and third party IRS files.            Although those

executing the ejectment submitted declarations suggesting that

Robinson was able to take the personal possessions she wished to

take in the U-Haul she rented, at no time did Peak Capital

dispute Robinson’s descriptions of her possessions that had been

taken.    In addition, the circuit court judge summarily denied

the motion with no indication he did not believe Peak Capital

had taken the items Robinson asserted.           Thus, there is no basis

in the record to question Robinson’s assertion that her personal

possessions were taken.

    Of the possessions listed by Robinson, it appears other

than the toys, bedding, food, shoes, cable box, DVD player and

rentals, and work tools, the other items had no monetary value

to Peak Capital, and it appears that even those items had very

little monetary value.       Yet Peak Capital refused to return any

of Robinson’s possessions, including the ashes of her deceased

                                      44
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


grandparent, without payment of the entirety of the ejection

costs, exceeding $10,000.

       In a foreclosure proceeding, whether and to what extent

relief should be granted rests within the sound discretion of

the court and will not be disturbed absent an abuse of such

discretion.       See Jenkins, 58 Haw. at 598, 574 P.2d at 1342.

Under the circumstances, however, we conclude the circuit court

abused its discretion by refusing to order Peak Capital to

return Robinson’s personal possessions, especially because the

possessions consisted of items that had little or no value to

Peak Capital but were priceless to Robinson.21             It was especially

inequitable to allow Peak Capital to hold Robinson’s

grandparent’s ashes hostage for payment of eviction costs.

       Thus, we hold the circuit court abused its equitable

discretion by denying Robinson’s motion for return of

possessions.       We therefore remand this case to the circuit court

for further proceedings consistent with this opinion.

                                 V.   Conclusion

       Based on the reasoning above, we vacate the ICA’s April 20,




21
      Refusal to return the third-party files may have also implicated the
due process rights of third parties who had no notice and no opportunity to
be heard.


                                        45
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


2016 Judgment on Appeal, and remand this case to the circuit

court for further proceedings consistent with this opinion.

Linda Wilcox Robinson              /s/ Mark E. Recktenwald
petitioner pro se
                                   /s/ Paula A. Nakayama
Everett Walton
for respondent/                    /s/ Sabrina S. McKenna
plaintiff-appellee
                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson




                                     46